PER CURIAM.
This cause is before us on Suggestion for Writ of Prohibition seeking to prohibit the respondents, as and constituting the District Court of Appeal, Third District, from proceeding further in the case of State of Florida v. Ell-Gee, Inc., et al, now pending in that Court.
Oral argument is dispensed with pursuant to Rule 3.10(e), Florida Appellate Rules, 32 F.S.A.
Relators contend that the State’s notice of appeal was not timely because filed more than 30 days from the oral order of the Court made in open court on March 9, 1971, and noted by the Clerk on the same day in the record minute book. The Court filed its written order March 29, 1971. The State’s notice of appeal was filed April 28, 1971.
Relators rely on the case of Gossett v. State, 188 So.2d 836 (Fla.App.2d 1966), holding an unsigned minute book entry of judgment was appealable. This Court expressly declined to follow the Gossett decision in Jenkins v. Lyles, 223 So.2d 740, 742 (Fla.1969). More recently, in State ex rel. Faircloth v. Cross, 238 So.2d 81 (Fla.1970), a proceeding in prohibition to prevent the exercise of jurisdiction in a criminal appeal, we held:
“[I]t is clear that the judgment is not rendered for the purpose of an appeal unless it is rendered ‘in open court and *851in writing, signed by the judge and filed.’ as required by Rule 1.670, Cr.P.R.”
Accordingly, the Suggestion for Writ of Prohibition is denied and the cause dismissed.
It is so ordered.
ROBERTS, C. J., and CARLTON, BOYD and DEKLE, JJ., concur.
ERVIN, J., concurs in the conclusion only.